COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00279-CR
Style:                    Joseph Juan Facundo
                          v The State of Texas
Date motion filed*:       April 20, 2015
Type of motion:           Motion for extension of time
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                  N/A
       Number of extensions granted:                     Current Due date: N/A
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      No further extensions of time will be granted absent extraordinary
                       circumstances
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Because appellant filed a notice of appeal on March 6, 2015, the appellate record
         is due on May 5, 2015. See TEX. R. APP. P. 35.1. Although the reporter’s record
         has been filed, no clerk’s record has yet been filed. Appellant’s brief is therefore
         not yet due. See id. 38.6(a). The motion is dismissed as moot.

Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: April 28, 2015
November 7, 2008 Revision